

	

		II

		109th CONGRESS

		1st Session

		S. 1454

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 21, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on Walocel

		  MW 3000 PFV.

	

	

		1.Walocel MW 3000 PFV

			(a)In

			 generalSubchapter II of

			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by

			 inserting in numerical sequence the following new heading:

				

					

						

							9902.09.07Methyl

					 Hydroxyethyl Cellulose with a 30% or greater content of 2-hydroxyethyl methyl

					 ether cellulose reaction products with glyoxal (CAS No. 68441–63–4) (provided

					 for in subheading 3912.39.00)FreeNo changeNo changeOn or before 12/31/2008

							

						

					

				

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies to goods entered, or withdrawn from warehouse for

			 consumption, on or after the 15th day after the date of enactment of this

			 Act.

			

